Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141174                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 141174
                                                                    COA: 296850
                                                                    Muskegon CC: 09-057368-FH
                                                                                 09-057533-FH
  JAMES EARL McCLENDON, III,
           Defendant-Appellant.

  _________________________________________/

         By order of October 29, 2010, this case was held in abeyance for People v Mungo
  (Docket No. 141160) and People v Short (Docket No. 141822). On the Court’s own
  motion, we VACATE our abeyance order of October 29, 2010. The application for leave
  to appeal the April 19, 2010 order of the Court of Appeals is again considered and, it
  appearing to this Court that the case of Davis v United States, cert gtd ___ US ___; 131 S
  Ct 502; 178 L Ed 2d 368 (2010), is pending before the United States Supreme Court and
  the decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  Davis.

         ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 5, 2011                       _________________________________________
           0405                                                                Clerk